Exhibit 10.19

TETLIN STABILITY AGREEMENT
This Stability Agreement (this “Agreement”) is entered into between Contango
ORE, Inc., a Delaware corporation (the “Company”) and the Native Village of
Tetlin, a federally recognized Indian tribe, organized pursuant to the Indian
Reorganization Act, 25 U.S.C. § 476, under a Constitution and By-Laws approved
on May 15, 1939, and ratified on March 20, 1940 (the “Tetlin Constitution”)
a/k/a the Tribe of Tetlin, Tetlin Tribal Council and Tetlin Village Council
(“Tetlin”).
Background
A.
Tetlin Constitution and Code



1.
The Tetlin Constitution provides broad authority to Tetlin to do all things for
the common good which it has done or has had a right to do in the past and which
are not against Federal law and such territorial laws as may apply.



2.
The Native Village of Tetlin Written Code of Tribal Ordinances, adopted by
Resolution 97-15-10, dated October 15, 1997 (the “Tetlin Code”) provides, among
other things, for the lease by Tetlin of lands owned by Tetlin for various
purposes.



B.
The Mineral Lease



1.
Pursuant to the Tetlin Constitution and Tetlin Code, and in order to provide for
the well being of its tribal members and to provide for its future generations,
Tetlin entered into that certain Mineral Lease, originally, with Juneau
Exploration, LP, a Texas limited partnership, d/b/a Juneau Mining Company, as
lessee, dated July 15, 2008, as amended by Amendment No. 1 to Mineral Lease
dated as of October 1, 2009, Amendment No. 2 to Mineral Lease dated as of June
1, 2011, Amendment No. 3 to Mineral Lease dated as of July 1, 2011, Amendment
No. 4 to Mineral Lease dated as of December 3, 2012, and Amendment No. 5 to
Mineral Lease dated as of April 1, 2013, for which a Memorandum of Mineral Lease
was recorded on September 19, 2008 in the records of the Fairbanks Recording
District: 401, State of Alaska, as document number 2008-019032-0 (as amended,
the “Lease”). (Unless separately defined herein, capitalized terms used in this
Agreement have the meanings given in the Lease.)



2.
By a series of transactions, Company now holds 100% of the rights and interests
of Juneau, as lessee, under the Lease.



3.
By the Tetlin Estoppel and Agreement attached as Attachment 1, among other
things, Tetlin has acknowledged the validity and effectiveness of the Lease and
Company’s interest therein.



4.
Under the terms of the Lease, among other things:



a.
As of the date hereof, Company has paid the Advance Minimum Royalty that is due
through July 15, 2014 and $40,000 of the $75,000 Advance Minimum Royalty that is
due on or before July 15, 2015; and

    



Tetlin Stability Agreement
1

--------------------------------------------------------------------------------



a.
If the Subject Property is placed in commercial production during the Term,
Tetlin will receive royalties from Company on terms specified under the Lease.



b.
Under the terms of the Lease, the Lease and the parties’ exercise of their
respective rights under the Lease, including without limitation Company’s use of
the Subject Property, are to be exclusively governed, construed and enforced by
and under and subject to applicable federal law and the law of the State of
Alaska, and not by or under or subject to any Tetlin law existing now or in the
future and, further, disputes arising under or relating to the Lease, including
without limitation Company’s use of the Subject Property, are to be exclusively
submitted to the jurisdiction of the federal and state courts located in the
State of Alaska, and not to any Tetlin tribunal existing now or in the future.
Except as expressly provided in the Lease, no consent, permit or other approval
or action by Tetlin is required for Company to use and enjoy the Subject
Property in the manner provided by the Lease.

A.
The Project



1.
Company has, among other things, conducted and intends to conduct further
exploration and other work on the Subject Property (as defined in the Lease) in
order to determine whether to further develop a project within the Subject
Property for any one or all of the purposes permitted under the Lease
(collectively, the “Project”).



2.
To the date of this Agreement, Company has completed its Work Commitments
through the Calendar Year ending December 31, 2018.



B.
Proposed BIA Rules



1.
On May 1, 2014, the United States Department of the Interior, Bureau of Indian
Affairs (the “BIA”), announced in the Federal Register, under 79 Fed. Reg.
24,648, proposed rules (the “Proposed Rules”) that would authorize the Secretary
of the Interior to consider petitions from Alaska Native tribes, including the
Tetlin, to take land, including land owned in fee simple such as the Subject
Property, into trust.



2.
If the Proposed Rules were to come into effect and the Subject Property were
taken into trust, the Subject Property would be exempt from local and State of
Alaska laws, and, Tetlin could gain the authority to legislate activities
conducted on the Subject Property in conjunction with federal law.

 
3.
The BIA has established precedents for taking lands owned by tribes in fee into
trust, either subject to existing commercial agreements similar to the Lease, or
exempting certain parcels owned by tribes in fee and subject to third-party
interests in oil, gas, hydrocarbons, and minerals from trust status resulting in
retention of those properties in fee by the tribes.



4.
The timing for finalizing the Proposed Rules, the implications of the Proposed
Rules for mineral development on Alaska tribal lands, and Tetlin’s interest in
seeking trust status remain uncertain, but the Proposed Rules raise questions
about potential changes to the status of the Subject Property and/or the legal
framework applicable to the Project during the Term which might be contrary to
the express terms of the Lease.



5.
A transfer of the Subject Property into trust for Tetlin or any other change in
Tetlin’s ownership status in respect of the Subject Property during the Term,
without the prior written consent of Company, would constitute a breach of the
Lease.




Tetlin Stability Agreement
2

--------------------------------------------------------------------------------



C.
Stabilization



1.
Without limitation to the terms of the Lease, Company acknowledges the right of
Tetlin to self-determination, including, among other things, if final rules are
effected that are substantially similar to the Proposed Rules, the right of
Tetlin to petition for the Subject Property to be taken into trust and for the
Tribe to establish new laws with regard to, among other things, the Subject
Property.



2.
Both Company and Tetlin believe that Company’s ability to conduct further
exploration and other work on the Subject Property, and to incur further
expenses in connection therewith, depends on the long term stability of the
current legal framework applicable to the Project and the express terms of the
Lease, and that changes in the legal framework applicable to the Project might
be detrimental to the further development of the Project, and, consequently, the
interests of all parties to the Lease, including Tetlin.



3.
Certain federal regulations applicable to mineral development on lands held in
trust for tribes may be superseded “by tribal constitution, bylaw or charter
issued pursuant to the Indian Reorganization Act … or by an action authorized
under such tribal constitution, bylaw or charter.” (See 25 C.F.R. 211.29.)



4.
Company and Tetlin enter into this Agreement in order to state certain
principles between them for stabilizing the legal framework applicable to the
Project for the Term, consistent with the express terms of the Lease.



5.
It is the intent of Tetlin to take such action as is necessary to adopt this
Agreement as Tetlin law in the form of the Ordinance appended as Attachment 2
such that the terms of this Agreement shall apply to the Subject Property and
the conduct of mining activities thereon pursuant to the Lease for its Term to
the extent of the matters referenced herein.



NOW THEREFORE, for good and valuable consideration, including the expenditures
made and to be made by Company in furtherance of the Project for the benefit of
Company and Tetlin, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Tetlin and Company agree as
follows:
Agreement
1.
Advance Consent by Company. On and subject to the terms and conditions set forth
in this Agreement, Company hereby consents, in advance, to any action by Tetlin
to petition for trust status or any other change in Tetlin legal status within
Subject Property during the Term in a manner consistent with this Agreement,
whether pursuant to final BIA rules substantially in the form of the Proposed
Rules or otherwise.



2.
Advance Agreements by Tetlin. On and subject to the terms and conditions set
forth in this Agreement, Tetlin hereby agrees that in the event Tetlin
determines to petition for trust status or any other change in Tetlin legal
status within Subject Property during the Term, whether pursuant to final BIA
rules substantially in the form of the Proposed Rules or otherwise:



a.
Tetlin will notify Company of its determination promptly upon filing such
petition.




Tetlin Stability Agreement
3

--------------------------------------------------------------------------------



b.
Tetlin will exempt the Lease from the property to be conveyed, or,
alternatively, make any conveyance into trust strictly subject to the continuing
validity and enforceability of the Lease with respect to the Subject Property
and the continued exercise of the Company’s rights thereunder.



c.
Tetlin will continue to honor the Lease and in that regard will not:



i.
initiate any proceeding to cancel, alter or challenge the validity of the Lease
or any of its terms;



ii.
support, and will reasonably resist, any action by the BIA or any other person
or entity to cancel, alter or challenge the Lease or any of its terms,
including, at the request of the Company, by making filings, giving testimony,
and executing such affidavits or other documents attesting to the validity of
the Lease and its terms as the Company reasonably requests, subject to the
payment or reimbursement of any costs incurred by Tetlin with respect thereto;
or

iii.
continue to pursue efforts to move the Subject Property into trust status if BIA
will not accept the Lease, or seeks to modify its terms absent agreement by the
parties.



d.
If, notwithstanding Sections 2(b) and 2(c), the Subject Property is taken into
trust for Tetlin, and, as a result, State of Alaska law no longer applies to the
Subject Property and Company’s use thereof, in any specific respect,



i.
Tetlin hereby agrees that the Lease and the parties’ exercise of their
respective rights under the Lease, including without limitation Company’s use of
the Subject Property, in such respect shall continue to be exclusively governed,
construed and enforced by and under and subject to applicable federal law, and
not by or under or subject to the Tetlin Constitution, or any ordinance or
resolution adopted by the Tetlin Tribal Council or by initiative or referendum,
including the Tetlin Code whether in effect on the date of this Agreement or
later effected (collectively, “Tetlin Law”), and, Tetlin further agrees that
disputes arising under or relating to the Lease, including without limitation
Company’s use of the Subject Property, shall continue to be exclusively
submitted to the jurisdiction of the federal and state courts located in the
State of Alaska, and not to any Tetlin tribunal existing now or in the future.
Except as expressly provided in the Lease, no consent, permit or other approval
or action by Tetlin shall be required for Company to use and enjoy the Subject
Property in the manner provided by the Lease.



ii.
Tetlin agrees that the equity owners of or participants in Company, in their
capacity as such, and any third party taking an interest through any of them,
such as a project lender, shall not be subject to Tetlin Law by virtue of their
ownership or other interest in Company or the Lease, and that any such party
shall enjoy the benefits of this Agreement as if it were Company.



iii.
In addition to any other amount(s) payable by Company to Tetlin under Article 3
of the Lease, Company agrees to pay to Tetlin as consideration for entering into
this Agreement such amounts referenced in Sections 3.7 through 3.9 of the Lease
that would otherwise be payable as tax to the State of Alaska (but for the


Tetlin Stability Agreement
4

--------------------------------------------------------------------------------



Subject Property being taken into trust for Tetlin) but which are no longer due
to the State of Alaska as the result of federal trust status of the land,
calculated on equivalent terms as the otherwise applicable State taxes.


3.
Approvals. Attached hereto is an Ordinance Restricting Application of Tetlin Law
to Existing Mineral Lease, Attachment 2, and the Resolutions by which the Tetlin
Tribal Council and Tetlin Tribal membership authorized and approved this
Agreement, Attachment 3.



4.
Consent. Tetlin, acknowledges, consents and agrees that Company (or its
affiliate) intends to enter into a joint venture with Royal Gold, Inc. (or its
affiliate) in respect of, among other things, the rights and obligations of
Company in respect of the Lease, the Subject Property and this Agreement (the
“Joint Venture”). Royal Gold (and its affiliate) may rely on this Agreement in
connection with the Joint Venture.



5.
Assignment. In addition to the assignment by the Company of the Lease and this
Agreement to the Joint Venture specified in Section 4, which is hereby approved
by Tetlin, Company may assign this Agreement and any of its rights and
obligations hereunder to any permitted assignee of the Lease.

 
6.
Construction. The article, section and subsection headings contained in this
Agreement are inserted for convenience of reference only and should not be taken
or construed to define, limit or describe the intent of the Agreement, or to
affect its terms or provisions. Unless otherwise expressly provided, or unless
the context shall otherwise require, words importing the singular shall include
the plural and words importing the masculine gender shall include the feminine
gender, and vice versa.



7.
Governing Law. For all purposes, this Agreement shall be deemed to be a contract
made in the State of Alaska and shall be governed by applicable federal law, and
the law of the State of Alaska. Subject to the remainder of this Section 7, the
parties hereby submit to the exclusive jurisdiction of the federal and state
courts of the State of Alaska.



a.
The parties agree that any adoption or utilization of Alaska law is for purposes
of construction and enforcement only, and is not intended to authorize,
sanction, or endorse the application of the laws of the State of Alaska to
Tetlin for any other purposes, to the extent that such laws would not otherwise
apply to Tetlin.



b.
Tetlin hereby expressly waives its sovereign immunity to the limited extent
necessary to permit judicial review by a court of competent jurisdiction as
provided herein, and shall not raise sovereign immunity as a defense to such
proceedings, with respect to the following relief only:



i.
declarations of the parties' rights, duties, adequacy of performance or breach
of or under this Agreement;



ii.
interlocutory or final orders directing either party to specifically perform its
obligations under this Agreement;



iii.
orders enforcing a decision or judgment of any court of competent jurisdiction;



iv.
Tetlin shall not be liable for attorney's fees of the other party or any costs;


Tetlin Stability Agreement
5

--------------------------------------------------------------------------------





v.
Tetlin shall only be liable for money damages to the extent that the award can
be paid from royalties previously paid to Tetlin and/or future royalty payments
under Article 3.3 of the Lease.



8.
Binding Effect; Inurement. This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto, and their successors in interest and
permitted assigns.



9.
Entire Agreement. This Agreement contains the entire understanding between the
parties relating to its subject matter. This Agreement may be amended or
modified only by an instrument in writing signed by the parties with the same
formality as this Agreement.



10.
Recording. Company shall be entitled to record a memorandum of this Agreement in
the official, records of the Fairbanks Recording District, State of Alaska. The
execution, recording and filing of this Agreement shall not limit, increase or
in any manner affect any of the terms hereof, or any rights, interest or
obligations of the parties hereto.



11.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be considered as original for all purposes, but all of which
shall constitute the same Agreement; provided, however, this Agreement shall not
be binding on any party hereto unless and until it or a counterpart has been
executed by all parties hereto.



12.
Further Assurances. Tetlin and the Company hereby covenant to do, execute and
perform all such acts, documents, conveyances, agreements and assurances as are
necessary, desirable or requested by another party to give full effect to the
provisions of this Agreement.



13.
Relationship of the Parties. Nothing contained herein shall be deemed to
constitute either party the partner, venturer, agent or legal representative of
the other party, or to create any partnership, mining partnership, joint venture
or fiduciary relationship between them, for any purpose whatsoever.



14.
Severability. If any part, term or provision of this Agreement is determined to
be illegal or in conflict with any law of the United States or any state, the
validity of the remaining portions or provisions shall not be affected and the
rights and obligations of the parties shall be construed and enforced as if the
Agreement did not contain the particular part, term or provision held to be
invalid.



15.
Disputes Not to Interrupt Operations. Disputes or differences between the
parties hereto shall not interrupt performance of the Lease or the continuation
of operations under the Lease. In the event of any dispute or difference,
operations may be continued and settlements and payments may be made under the
Lease in the same manner as prior to such dispute or difference.



16.
Mediation. The parties will endeavor to avoid disputes and will meet and confer
before any disputes are taken to any forum for resolution. The parties will seek
mediation before taking any dispute to court.



17.
Time of the Essence. Time is of the essence in performance of this Agreement.

[Remainder of this page intentionally left blank.]



Tetlin Stability Agreement
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Agreement as of October 2,
2014.
NATIVE VILLAGE OF TETLIN




By:     /s/ Donald Adams                    
Name: Donald Adams
Title:Chief





Attest:      /s/ Bentley Mark Jr.                    
Name:    BentleyMark, Jr.
Title: Secretary/Treasurer




CONTANGO ORE, INC.






By:     /s/ John B. Juneau                    
Name: John B. Juneau
Title: President and Chief Executive Officer



Tetlin Stability Agreement
7

--------------------------------------------------------------------------------






Tetlin Stability Agreement

